 



Exhibit 10.1
CONSULTING AGREEMENT
     This Agreement (the “Agreement”) is made and entered into as of June 29,
2006 by and among Peerless Mfg. Co., a Texas corporation, its parents,
subsidiaries and affiliates (collectively, “Peerless”), and Sherrill Stone, a
resident of the State of Texas (“Stone”) (collectively the “Parties”).
RECITALS
     WHEREAS, pursuant to a certain Employment Agreement between Stone and
Peerless dated July 20, 2001 (the “Employment Agreement”), Stone has been
employed by Peerless as its President and Chief Executive Officer (“CEO”) and
currently serves as Chairman of the Board of Directors. Stone is retiring from
his position as President and Chief Executive Officer of Peerless effective as
of June 30, 2006;
     WHEREAS, Stone has given notice of his retirement to Peerless and will be
retiring from normal full time business life, and that all notices of retirement
required by the Employment Agreement have been given or are waived;
     WHEREAS, following his retirement, Peerless desires to retain Stone as a
Consultant on an independent contractor basis for a one-year period and desires
his continued service on the Board of Directors;
     WHEREAS, Stone possesses unique information and experience which is
beneficial to Peerless in its ongoing business, and Peerless wishes to avoid the
loss of such information and experience during the transition period;
     WHEREAS, Stone is willing to provide the consulting services described in
this Agreement in consideration of affirmative covenants made by Peerless;
     WHEREAS, Stone agrees and acknowledges that the nondisclosure of
confidential information is essential to the continued growth and stability of
Peerless’ businesses and to the continuing viability of such businesses as
expressly permitted under the terms and limitations of this Agreement.
     NOW, THEREFORE, in consideration of the mutual acts, payments and promises
described and agreed to be performed herein, Stone and Peerless agree as
follows:
     1. Consulting and Other Payments to Stone. In consideration of the services
rendered pursuant to the Agreement (including, without limitation, the services
provided pursuant to Section 2 as a consultant and Director and the covenants
and agreements made in Sections 3, 4 and 5), Peerless agrees to pay Stone the
annual sum of $150,000.00, payable in equal installments on Peerless’ regularly
scheduled payroll dates, beginning on the Effective Date. All cash consideration
paid to Stone under the Agreement shall be made without any withholdings or
deductions, including without limitation, deductions or withholdings for social
security, Medicare or income taxes, unless otherwise required by law. Stone and
Peerless agree that the services provided by Stone under this agreement are
provided as an independent contractor and not as an employee of Peerless.
CONSULTING AGREEMENT—Page 1 of 6

 



--------------------------------------------------------------------------------



 



     2. Consulting Agreement. For a one-year term following the Effective Date
of this Agreement, Stone shall serve as a consultant to Peerless. Provided,
however, Stone shall in no case be deemed to be an employee of Peerless but
instead shall serve as an independent contractor for all purposes. Subject to
being available for consultation as set forth below, Stone shall have sole
discretion over his working hours and locations. He shall use his own equipment
and his home office in providing his services, and except as needed for special
projects and at its discretion, Peerless shall not provide Stone with any office
space or equipment for use in providing services under this Agreement. Stone
agrees to hold himself available for consulting upon the reasonable request of
the Peerless by telephone and/or in person, during normal business hours and, if
by mutual agreement at times other than during normal business hours. In
connection with the services to be rendered by Stone to Peerless under this
Section 2 (the “Services”), Stone will not, without the consent or direction of
Peerless, act or attempt to act or represent himself, directly or by
implication, as an agent of Peerless or in any manner assume or create, or
attempt to create, any obligation on behalf of, or in the name of Peerless. In
the event Peerless requests Stone to incur any expenses in connection with the
Services and pre-approves such expenses, Peerless agrees to pay, in accordance
with the Peerless’ normal documentation and reimbursement policies, all
reasonable expenses actually incurred by Stone in connection with providing the
Services, including without limitation, travel, meals and lodging expenses.
     Stone further agrees to cooperate with and assist Peerless in the
prosecution or defense of any litigation, including providing truthful testimony
as a witness upon reasonable request.
     3. Confidentiality. In the course of his employment with Peerless, Stone
has received and may receive or have access in the future to commercially
valuable, confidential or proprietary information. As used in this Section 3,
“Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired, or used by Peerless and relating to
the business of Peerless that is not generally known to others in Peerless’ area
of business, including without limitation (i) any trade secrets, work product,
processes, analysis or know-how of Peerless; (ii) Peerless’ advertising, product
development, strategic and business plans and information, including customer
and prospect lists; (iii) the prices at which Peerless has sold or offered to
sell its products or services; and (iv) Peerless’ financial statements and other
financial information.
     Stone acknowledges and agrees that the Confidential Information is and
shall be the sole and exclusive property of Peerless. Stone shall not use any
Confidential Information for his own benefit and disclose any confidential
information to any third party (except in the course of performing his
authorized duties for Peerless under this Agreement), either during or
subsequent to his employment with Peerless.
     Specifically, Stone agrees that, except as expressly authorized in writing
by Peerless, or as may be required by law or court order, Stone (i) shall not
disclose Confidential Information to any third party, (ii) shall not copy
Confidential Information for any reason, (iii) shall not remove Confidential
Information from Peerless’ premises. Upon termination of his employment with
Peerless, Stone shall promptly deliver to Peerless all Confidential Information,
including documents, computer disks and other computer storage devices and other
papers and materials (including all copies thereof in whatever form) containing
or incorporating any Confidential
CONSULTING AGREEMENT—Page 2 of 6

 



--------------------------------------------------------------------------------



 



Information or otherwise relating in any way to Peerless’ business that are in
his possession or under his control.
     Stone acknowledges that his violation or attempted violation of this
Section will cause irreparable damage to Peerless or its affiliates, and Stone
therefore agrees that Peerless shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such agreements by Stone or others acting on
his behalf. Peerless’ right to injunctive relief will be cumulative and in
addition to any other remedies provided by law or equity.
     4. Inventions; Developments. All discoveries, inventions, innovations, or
improvements which are related to the Business (collectively called
“Developments”) conceived or developed by Stone relating to his consulting
services under this Agreement, including but not limited to all written
documents pertaining thereto, shall be the exclusive property of Peerless, as
the case may be, and shall be considered Confidential Information subject to the
terms of this Agreement. Stone agrees that within seven days of any request from
Peerless, he shall execute all requested assignments and conveyances necessary
to vest in Peerless all discoveries, inventions, innovations, patents, marks,
copyrights, patent applications and any other intellectual property of whatever
kind and character, any right, title or interest that he may hold in such
property. Stone agrees that when appropriate, and upon written request of
Peerless, as the case may be, Stone will acknowledge that Developments are
“works for hire” and will file at Peerless’ expense for trade names, trademarks,
patents or copyrights with regard to any or all Developments and will sign
documentation reasonably necessary to evidence ownership of Developments in
Peerless, as the case may be. Stone further agrees to cooperate fully, and at
the expense of Peerless, with Peerless in connection with the filing,
prosecution or obtaining of any patent, copyright, or trademark registration or
application in any country, existing as of the date of this Agreement. Stone
further agrees to cooperate with and assist Peerless at its expense in the
prosecution or defense of any litigation involving any intellectual property
claimed by Peerless, including providing truthful testimony as a witness upon
reasonable request.
     5. Conflict of Interest. Stone agrees that during the one-year term of this
Agreement, without prior approval of the Board of Directors of Peerless, Stone
shall not engage, either directly or indirectly, in any activity which may
involve a conflict of interest with Peerless or its affiliates (a “Conflict of
Interest”), including ownership in any supplier, contractor, subcontractor,
customer or other entity with which Peerless does business (other than as a
shareholder of less than one percent of a publicly traded class of securities)
or accept any material payment, service, loan, gift, trip, entertainment or
other favor from a supplier, contractor, subcontractor, customer or other entity
with which Peerless does business and that Stone shall promptly inform the Board
of Directors of Peerless as to each offer received by Stone to engage in any
such activity. Stone further agrees to disclose to Peerless any other facts of
which Stone becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.
     6. Non-competition. Stone and Peerless agree that nothing in this Agreement
modifies or supersedes the terms of Section 2 of the Employment Agreement
executed between Stone and Peerless on July 20, 2001 which governs
non-competition. Stone and Peerless agree that the terms and conditions of the
Employment Agreement with respect to confidential
CONSULTING AGREEMENT—Page 3 of 6

 



--------------------------------------------------------------------------------



 



information, inventions and developments, conflict of interest and restrictions
on Stone’s competition shall remain in full force and effect.
     7. Remedies for Breach. Each of Peerless and Stone hereby acknowledges that
a violation or attempted violation of any of the covenants contained in
Sections 3, 4 and 5 of this Agreement will cause irreparable damage to the other
parties, and accordingly each party agrees that the other parties shall be
entitled as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further violation of such agreements
by the violating party or any employees, partners or agents of the violating
party; such right to an injunction, however, shall be cumulative and in addition
to whatever other remedies the injured party may have. The prevailing Party
(whether as a plaintiff or defendant) in any legal action arising out of this
Agreement shall be entitled to recover its or his reasonable and necessary
attorneys’ fees, costs, and out of pocket expenses from the non-prevailing
Party.
     8. Nature of the Agreement. This Agreement and all its provisions are
contractual, not mere recitals, and shall continue in permanent force and
effect, unless revoked as provided herein. In the event that any portion of this
Agreement is found to be unenforceable for any reason whatsoever, the
unenforceable provision shall be severed and the remainder of the Agreement
shall continue in full force and effect.
     9. Attorneys Fees. Each party shall be responsible for his or its own
expenses, including attorney’s fees incurred in connection with the negotiation,
preparation and execution of this Agreement.
     10. Notices. Any notice, demand or request required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed given
or made when delivered in person, when sent by United States registered or
certified mail, or postage prepaid, or when faxed to a party at its address or
facsimile number specified below:

             
 
  If to Peerless:   Peerless Mfg. Co.    
 
      2819 Walnut Hill Lane    
 
      Dallas, Texas 75229    
 
      Attention: Chief Executive Officer    
 
           
 
  with a copy to:   Jim Hunter Birch    
 
      Hughes & Luce, L.L.P.    
 
      1717 Main Street, Suite 2800    
 
      Dallas, Texas 75201    
 
      (fax) (214)939-6100    
 
      (phone) (214) 939-5500    
 
           
 
  If to Stone:   Sherrill Stone    
 
      4625 Royal Lane    
 
      Dallas, Texas 75229    

CONSULTING AGREEMENT—Page 4 of 6

 



--------------------------------------------------------------------------------



 



             
 
  with a copy to:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

     The parties to this Agreement may change their addresses for notice in the
manner provided above.
     11. Counterparts and Photocopies. This Agreement may be executed in
counterparts and each executed counterpart shall be as effective as a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.
     12. Paragraph Titles Not Binding. The use of section titles in this
Agreement is for ease of reference only. Such titles are not to be considered
terms of this Agreement.
     13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without regard to the principles of
conflicts of law.
     14. Termination Upon Death or Disability. In the event Stone should die
during the term of this Agreement or if he is unable to perform his duties under
this Agreement for a period of ninety (90) days or more due to a mental or
physical impairment, the Agreement shall terminate and Peerless shall have no
further obligations to make payments under this Agreement following the date of
such termination.
     15. Assignment. The obligations and duties of the Parties set forth in this
Agreement may not be assigned or delegated; provided, however, that nothing in
this Agreement shall preclude Peerless from consolidating or merging with, or
transferring all or substantially all of its assets to, another corporation,
person or entity (“Entity”). Upon such a consolidation, merger or transfer of
assets, the term the “Peerless” shall mean such other Entity or Entities that
Peerless consolidates or merges into or with, or transfer all or substantially
all of the assets of Peerless to, and in any such event, the Entity or Entities
shall be bound and automatically assume, without any specific action on the part
of the Entity or Entities, this Agreement and all obligations and undertakings
of Peerless set forth in this Agreement, and this Agreement shall continue in
full force and effect, including but not limited to the obligation of Peerless
to make the payments set forth in Section 1. The obligations and duties of Stone
hereunder shall be personal and not assignable or delegable by the Stone in any
manner whatsoever. Notwithstanding the foregoing, Peerless shall have the right
to assign its rights under Sections 2, 3, 4 and 5 of this Agreement to any
Entity or Entities which may purchase any part or all of Peerless’ business
(whether by asset purchase, stock sale, merger or otherwise).
     16. Entire Agreement. This Agreement constitutes the entire statement of
the agreement between the Parties with respect to its subject matter and there
are no oral or written representations, understandings or agreements relating to
this Agreement which are not fully expressed herein. The Parties agree that any
other terms or conditions included in written or verbal exchanges or
representations made by the Parties shall not be incorporated herein or be
binding unless expressly agreed upon in writing by authorized representatives of
the Parties subsequent to the date hereof.
CONSULTING AGREEMENT—Page 5 of 6

 



--------------------------------------------------------------------------------



 



     17. Authorization. Peerless represents and warrants to Stone that the
persons executing this Agreement on behalf of the Peerless are duly authorized
to act for and on behalf of Peerless to execute and deliver this Agreement and
that this Agreement is a valid, binding and enforceable agreement of Peerless.
     This Consulting Agreement is executed at Dallas, Texas by Stone, acting in
his individual capacity and by an authorized representative of Peerless as of
the date first stated above.

                  PEERLESS MFG. CO.    
 
           
 
  By:   /s/ Peter Burlage    
 
           
 
  Name:   Peter Burlage    
 
  Title:   Executive Vice President &    
 
      Chief Operating Officer                  
 
  SHERRILL STONE    
 
       
 
  /s/ Sherrill Stone    
 
   
 
  Sherrill Stone    

CONSULTING AGREEMENT—Page 6 of 6

 